Citation Nr: 0506751	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1967 to May 1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening the 
veteran's claim of entitlement to service connection for a 
psychiatric disability.

In January 2002, the veteran testified before a hearing 
officer sitting at the RO.  In January 2003, the veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge sitting.  The transcripts of the hearings 
are associated with the claims folder and have been reviewed.

In October 2003, the Board reopened the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, and then remanded the case for 
further procedural and evidentiary development.  The case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran did not exhibit an acquired psychiatric 
disability during service or for many years thereafter.

3.  The preponderance of the evidence is against a finding 
that the veteran engaged in combat with the enemy.  

4.  The veteran does not currently have PTSD.  


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or 
aggravated in service, and a psychosis did not manifest 
itself to a compensable degree within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

By letter dated in March 2004, the veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his increased rating claim for a 
psychiatric disability, including PTSD, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The August 2001 rating decision, the November 2001 statement 
of the case (SOC), and the October 2004 supplemental 
statement of the case (SSOC), collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
service connection claim.  The October 2004 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the veteran of his and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

As noted above, the Board remanded the case in October 2003.  
The RO was requested, among other things, to obtain medical 
records from Dr. Dingler and a comprehensive stressor 
statement from the veteran.  An examination was also to be 
scheduled.  The veteran did not reply to the Board's remand.  
In January 2004, the veteran did send an email message to the 
RO but he did not provide any information requested of him 
pursuant to the Board remand.  The RO, in a March 2004 VCAA 
letter, again advised the veteran of the evidence necessary 
to decide his claim and sent this letter to the veteran's 
last known address of record; the veteran, again, did not 
respond.  After learning that the veteran had moved from 
Louisiana to Arkansas, the RO made several attempts to locate 
the veteran, according to a June 2004 report of contact.  The 
RO called the last known phone number of record, as well as 
previous phone numbers of record.  In addition, the RO called 
the veteran's representative who had since retired; the 
representative's office did not have a copy of the veteran's 
records.  

The RO contacted the veteran's sister who stated that she did 
not know the veteran's Arkansas address or phone number.  She 
advised the RO to send any correspondence to her, and she 
would give it to him should she see him.  The RO then sent a 
letter, apparently to his sister's address, in the same month 
(June 2004).  That letter indicated that the RO needed to 
schedule an examination and requested an updated address 
within 60 days of receipt of the letter.  A VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, was also enclosed in the event that the 
veteran desired to appoint a new representative.  That letter 
was returned as undeliverable in July 2004.  In October 2004, 
the RO sent a SSOC to the veteran at the same address 
(apparently the sister's address), and it was not returned.  
In the SSOC, the RO outlined the numerous steps it had taken 
to locate the veteran.  Again, the veteran did not respond.  
The Board notes "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The claims folder includes medical evidence from Dr. Hickey, 
Conway County Community Services, and Human Services Center 
of West Central Arkansas.  Service medical records, personnel 
records, treatment records from the VA medical facility in 
New Orleans, and Social Security Administration records are 
also of record.  The veteran was afforded a mental 
examination for VA purposes in July 2002, and personal 
hearings in January 2002 and January 2003.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
II.  Background

Upon entrance and separation from service, the veteran 
reported a history of nervous problems.  Service medical 
records do not reveal any diagnoses or treatment pertinent to 
a psychiatric disorder.  

In an October 1981 rating decision, the RO denied service 
connection for schizophrenia.  

In December 1982, the veteran underwent a VA neuropsychiatric 
examination.  Diagnoses were antisocial personality disorder 
and malingering.  

In January 1983, the veteran underwent another VA 
examination.  Diagnosis was borderline personality disorder.  
The examiner noted that the veteran had had a life-long 
personality disorder.  The examiner noted that such 
adjustment was not produced by any particular experience in 
Vietnam.  

In a July 1984 rating decision, the RO declined to reopen the 
veteran's claim of entitlement to service connection for a 
nervous condition after determining that new and material 
evidence had not been submitted.

In September 1984, the Social Security Administration (SSA) 
referred the veteran for a neuropsychiatric examination.  
Provisional diagnosis was schizophrenia, residual type.  Also 
in September 1984, the veteran underwent a VA examination.  
Impressions were major depression and schizo-typal versus 
borderline personality disorder.  

In October 1984, the veteran was referred to the hospital by 
the Human Services Center.  He was hospitalized for five days 
due to his depression, among other things.  Further 
psychiatric care was recommended following his discharge from 
the hospital.

In July 1985, the veteran was admitted to the hospital due to 
complaints of agitation and fear.  Diagnosis was 
schizophreniform disorder.

In August 1985, the veteran testified before a hearing 
officer sitting at the RO. 

In May 1986, the Board denied service connection for an 
acquired psychiatric disorder, including PTSD.  The veteran 
did not file a timely appeal and that decision became final.  
The veteran subsequently sought to reopen that claim.  

In a November 1994 treatment record, Dr. Hickey, a private 
family physician, attributed the veteran's emotional disorder 
to his genetic background.  Dr. Hickey stated that the 
veteran's emotional disorder was aggravated during active 
service.   

In July 2002, the veteran underwent a VA mental examination.  
The examiner noted that the veteran had a classic history of 
a generalized anxiety disorder.  It was felt that his anxiety 
pre-dated service and was not aggravated therein.  

At a January 2002 RO hearing, and a January 2003 Board 
hearing, the veteran identified several stressors that he 
reportedly experienced in service, such as a physical assault 
in basic training, a G.I. shower at Ft. Rucker, Alabama, 
humiliation by a Sergeant at Hunter Army Air Base, witnessing 
a water truck driver in Vietnam lose his hands and feet in an 
explosion, and racism.  

As mentioned above, the Board, in October 2003, determined 
that new and material evidence had been submitted since the 
May 1986 Board decision and therefore, reopened the veteran's 
service connection claim for a psychiatric disability, 
including PTSD.  

III.  Analysis.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2004).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Service incurrence will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after separation from active service.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

A preexisting disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306 
(2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2004). 

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2004).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).

A PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Medical records indicate a currently diagnosed psychiatric 
disability.  In fact, the veteran has been diagnosed with 
various psychiatric disabilities, including generalized 
anxiety disorder, schizophrenia, and depression.  However, 
the Board finds that the preponderance of the competent 
evidence is against a finding that the veteran had a chronic 
acquired psychiatric disability in service.  The Board 
acknowledges that the veteran reported a history of "nervous 
trouble of any sort" on a November 1966 report of medical 
history upon entrance into the service and then again upon 
separation from the service.  However, there is no in-service 
evidence of psychiatric treatment and the May 1969 separation 
examination was negative for any treatment or diagnosis 
pertinent to a psychiatric disability.  A history reported by 
the veteran does not equate to a confirmed diagnosis of a 
psychiatric disability and a preponderance of the evidence is 
against a finding of an in-service psychiatric disability.  

There is also no competent evidence of an acquired 
psychiatric disability within the one-year period immediately 
following service.  According to a July 1984 report from the 
Human Services Center of West Central Arkansas, the veteran 
was first diagnosed with a psychiatric disability in 1977, 
approximately 8 years following his discharge from service.  
Moreover, there is no medical evidence relating the veteran's 
current psychiatric disability to his period of service.  The 
Board acknowledges Dr. Hickey's statement to the effect that 
the veteran's psychiatric "emotional disorder", though 
genetic in nature, was aggravated during service.  It is not 
clear whether Dr. Hickey is referring to the veteran's 
personality disorder or an acquired psychiatric disability.  
If a personality disorder, this could not be service-
connected because personality disorders are not disabilities 
for purposes of compensation.  See 38 C.F.R. § 3.303(c) 
(2004).  If an acquired psychiatric disability, this is not 
supported by the record.  The veteran did not exhibit a 
psychiatric disability in service or for several years 
thereafter.  Moreover, the July 2002 VA examination report 
noted no aggravation of anxiety in service.  Dr. Hickey has 
apparently died and there is not means of having his remarks 
clarified.   As the record currently exists, a clear 
preponderance of the evidence is against the claim.  

With regard to the claim that the veteran has PTSD related to 
service, personnel records do not establish that the veteran 
engaged in combat with the enemy and therefore, a 
verification of the veteran's stressors would be required to 
support his claim.  However, the evidence of record does not 
establish that the veteran has PTSD.  As mentioned above, the 
RO attempted to schedule the veteran for an examination, 
however, he did not respond.  Because the Board finds that 
the veteran does not meet the diagnostic criteria for PTSD, 
it need not address the remaining criteria of 38 C.F.R. § 
3.304(f).  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is denied.  

Although the veteran contends that his current psychiatric 
disability is attributable to service, and that he meets the 
diagnostic criteria for PTSD, the Board notes that the 
veteran's opinion as to medical matters is without probative 
value because he, as a layperson, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In sum, while the veteran has been diagnosed with generalized 
anxiety disorder, schizophrenia, and depression, there is no 
evidence that such disabilities were incurred or aggravated 
in service.  There is also no evidence that the veteran 
currently has PTSD.  The preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disability, to include PTSD.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


